DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 22, 31, and 32 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The cited claims disclose a “biological system”, a phrase that implies the claiming of a human organism.  Correction and clarification are respectfully requested.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-11, 14-15, 17-19, 22, 26, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2009/0005824; hereinafter “Visco”) in view of Parsi (US 4,731,049).
             
    PNG
    media_image1.png
    294
    546
    media_image1.png
    Greyscale

In relation to claims 1, 17, and 26, Visco shows in figure 4, a device comprising: a pair of electrodes (202a), one of the pair being configured as an anode and the other of the pair being configured as a cathode [see Visco; paragraph 0056]; a first volume in which a first electrolyte solution and the anode are disposed (204d); a second volume in which a second electrolyte solution and the cathode are disposed (204d); and an electrical conductor (361) extending between the first and second volumes to couple the pair of electrodes to each other such that electrons travel between the pair of electrodes, wherein the device is constructed to generate an ionic current in a separate system coupled between the anode and cathode [see Visco; paragraph 0026].  In paragraph 0026, Visco discloses a separate system comprising the skin wherein the ionic current is generated from the device and moves across the tissue surface carrying the drug to be infused into the body.  For clarification purposes, the skin is not “coupled between the anode and cathode”, it is located under the device.  However, this apparatus design would have been considered conventional in the art at the time of filing based on the teachings of Parsi.

    PNG
    media_image2.png
    495
    790
    media_image2.png
    Greyscale


	In column 4, lines 30-34, Parsi states:
“[a] number of geometric designs can be employed to reduce the distance which the electric current must travel through the skin or between the drug-containing hydrogel and the neutral hydrogel, including, for example, annular, striped or intercalated and mosaic designs.”

	As figure 2 shows, the ionic current can flow from hydrogel (16) to hydrogel (38) which is considered a separate compartment or system.  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Visco with a separate system coupled between the anode and the cathode, as taught by Parsi, would have been considered obvious in view of the demonstrated conventionality of this iontophoresis apparatus design.  Moreover, the artisan would have been motivated to make the modification because the implementation of a separate hydrogel system would have reduced the distance which the electric current must travel, making the device more efficient [see Parsi; column 4, lines 30-34].

    PNG
    media_image3.png
    396
    1199
    media_image3.png
    Greyscale

	In relation to claims 2, 18, and 28, Visco shows in figure 4A, ion exchange membranes adjacent both electrodes [cathode and anode] [see also Visco; paragraph 0023; last line].  Additionally, the abstract of Parsi explicitly states that semi-permeable membranes could have been employed as barriers between the various components of the device as required.  
	In relation to claim 3, Visco shows in figure 4A, first and second conductors (111, 361) that connect the anode and the cathode.
	In relation to claim 5, Visco shows in figure 4A, barriers (206).
                            
    PNG
    media_image2.png
    495
    790
    media_image2.png
    Greyscale

	In relation to claims 10 and 11, as discussed above, Parsi shows in figure 2, ionic reservoirs (40) located on the cathode and anode sections of the apparatus.  Ion reservoirs and their locations within an iontophoretic apparatus vary depending on the type of transfer reaction.  In column 2, starting in line 40, Parsi states:
	“[o]n the opposite side of drug reservoir 12, an ion reservoir 18 is positioned to provide a supply of cations or anions to effect the release of the drug upon application of an electric current from source 20 to adjacent electrode 22. It should be understood that the ion reservoir is not necessary for all transfer reactions, that is, in some cases, particularly where the drug is bound to an immobilized ligand affinity medium, sufficient ions for release may be formed directly at the electrode 22 which is in direct contact with the drug reservoir itself.”

	Accordingly, for an artisan skilled in the art, modifying the actual use or location of the ionic reservoir within the iontophoretic apparatus would have been considered an obvious modification based on the transfer reaction design.


    PNG
    media_image4.png
    396
    1199
    media_image4.png
    Greyscale

	In relation to claim 14, as discussed above, Visco shows in figure 4A, a common housing in which at least the pair of electrodes (202a), the electrical conductor (361, 111) [a section of the conductor is within the housing due to the connection with the electrode], and the first and second volumes are disposed.
	In relation to claim 15, Visco shows in figure 4A, an electrical circuit (370) in electrical connection with the conductor (111, 361).

    PNG
    media_image5.png
    395
    688
    media_image5.png
    Greyscale

	In relation to claims 19 and 30, Parsi shows in figure 2, conductors on the cathode and anode side of the apparatus that are connected or shorted by each side via contact with skin.  Additionally, the abstract of Parsi explicitly states that semi-permeable membranes could have been employed as barriers between the various components of the device as required.  Accordingly, designing the apparatus to have a membrane in contact with skin [a natural conductor] would have been considered an obvious alternative based on the required current level used to infuse the drug into the skin at a particular depth.       
	In relation to claims 22 and 31, Parsi shows in figure 2, an ion reservoir (18) between the battery (20, 28) and the biological system [body/skin], wherein the supplied ions are from said ion reservoir (18), the ions in said reservoir comprise drug ions or ionized drug molecules, and the inverted battery acts as a pump for delivering the drug ions or the drug molecules to the biological system.
	In relation to claim 29, Parsi shows in figure 2, the step of attaching the apparatus to the skin [a conductor], and therefore, coupling all the elements of the circuit in order to allow current flow within the apparatus.  
	In relation to claim 32, Parsi shows in figure 2, drug ions emanating from a reservoir located between the control circuit/power supply (20, 28) and the skin layer [natural conductor].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2009/0005824; hereinafter “Visco”) in view of Parsi (US 4,731,049), as discussed above, and in further view of Yoshida et al. (US 2010/0312168; hereinafter “Yoshida”).                                       
                              
    PNG
    media_image6.png
    776
    451
    media_image6.png
    Greyscale

In relation to claim 16, Visco shows in figure 4A, an electronic control unit (370) used to control current [see Visco; paragraph 0200].  Visco does not disclose multiple control units or switches.  However, Yoshida shows in figure 1A, a connector having multiple switches to control the flow of current to electrodes (100a, 100b).  Accordingly, for an artisan skilled in the art, modifying/duplicating the control unit disclose by Visco with multiple switches, as taught by Yoshida, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because the use of two switches would have provided the automatic control or manual operator with more control options in the functional relationship between the current and the electrodes of the iontophoretic appratus [see Yoshida; paragraphs 0060, 0061, 0062, and 0063].
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2009/0005824; hereinafter “Visco”) in view of Parsi (US 4,731,049), and discussed above, and in further view Theeuwes et al. (US 5,322,502; hereinafter “Theeuwes”).
Visco is silent as to linear relationship between current and applied potential.  However, designing an iontophoresis apparatus to have this property would have been considered conventional in the art at the time of filing as evidenced by the teachings of Theeuwes.
               
    PNG
    media_image7.png
    162
    415
    media_image7.png
    Greyscale


	Theeuwes discloses in column 15, starting in line 42, a linear relationship between steady state electrically-assisted transport, the J(EK)/J(P) ratio, and the current density.  Accordingly, for an artisan skilled in the art, modifying the apparatus disclosed by Visco with a current having a linear relationship with applied potential would have been considered obvious in view of the demonstrated conventionality of this property.  Moreover, the artisan would have been motivated to make the modification because such evaluation could provide important system characteristics including the amount of agent contained in the system, the magnitude of electrical current flowing through the system, the agent discharge profile as a function of time, and the discharge capacity of the electrical power source [see Theeuwes; column 12, starting in line 65].  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783